Citation Nr: 1213719	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION


The Veteran had active service from January 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, wherein the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran subsequently filed a timely appeal.  In a March 2008 decision, the Board denied the TDIU claim.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court vacated and remanded the Board's March 2008 decision pursuant to a Joint Motion for Remand.    

In September 2009, the Board remanded this case for additional development.  In a March 2011 decision, the Board once again denied the TDIU claim.  The Veteran appealed the March 2011 decision to the Court.  In an October 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the March 2011 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

In January 2008, while sitting at the RO in San Antonio, Texas, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

In March 2011, the Veteran requested that his service-connected posttraumatic stress disorder (PTSD) be reevaluated for a higher rating.  Thus, the issue of entitlement to an increased (compensable) rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for the following: diabetes mellitus with erectile dysfunction (20 percent disabling): hypertension (10 percent disabling); peripheral neuropathy of the right upper extremity (10 percent disabling); peripheral neuropathy of the left upper extremity (10 percent disabling); peripheral neuropathy of the right lower extremity (10 percent disabling); peripheral neuropathy of the left lower extremity (10 percent disabling); Fordyce angiokeratoma, rated as noncompensable; and PTSD, also rated as noncompensable.  With consideration of the bilateral factor, a combined disability rating of 60 percent has been in effect since July 5, 2005.      

In the October 2011 Joint Motion, the parties noted that in September 2010, the Veteran underwent a VA PTSD examination.  However, the parties stated that the aforementioned examination was inadequate because the examiner did not adequately explain why he believed the Veteran was employable.  In the September 2010 VA examination report, the examiner indicated that the Veteran had reduced reliability and productivity due to PTSD symptoms.  The examiner further stated that the Veteran "has active PTSD symptoms which affect his job performance; he is employable though."  No elaboration was provided.  The parties indicated that the aforementioned statement, standing alone, did not allow the Board or the Veteran to fully understand how, on the one hand, the examiner believed that the Veteran's PTSD symptoms affected his job performance, but on the other hand, the examiner also believed that the Veteran was employable.  Accordingly, the September 2010 examination was insufficient for use by the Board because the examiner did not adequately explain why he believed the Veteran was employable.         



In light of the above, given that the Veteran's September 2010 VA PTSD examination is inadequate, and in consideration of the fact that the Veteran is service-connected for numerous other disabilities in addition to his PTSD, the Veteran should be afforded new VA examinations in order to address the issue of whether he is unemployable due to his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995).   

The Board also notes that as stated in the Introduction of this decision, the Veteran has raised the issue of entitlement to an increased (compensable) rating for his service-connected PTSD.  In this regard, the Board finds that the resolution of the Veteran's increased rating claim may impact the TDIU claim.  The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that an evaluation of TDIU is inextricably intertwined with the evaluation of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo the appropriate VA examinations to determine eligibility for TDIU.  In addition, with respect to his pending claim for an increased (compensable) rating for his service-connected PTSD, the Veteran should be afforded a VA psychiatric examination in order to determine the current severity of his PTSD.  Thus, the Veteran must specifically undergo a VA psychiatric examination to determine the current severity of his service-connected PTSD, and to determine to what extent the Veteran's PTSD provides limitations on his ability to obtain and maintain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner is also asked to report a Global Assessment of Functioning (GAF) score.  Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience?

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

With respect to the Veteran's other service-connected disabilities, the RO must schedule the Veteran for the appropriate VA examination(s) to determine to what extent the Veteran's service-connected disabilities provide limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination(s).  All indicated tests must be conducted. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must specifically clarify the reason why the Veteran retired in 2000.  [See November 2005 VA examination report wherein it was noted that the Veteran retired in 2000 following the diagnosis of diabetes mellitus; but see May and September 2010 VA examination reports wherein it was indicated that the Veteran was a mechanic at the Kelly Air Force Base but retired in 2000 when the Air Force Base closed.]  Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (diabetes mellitus with erectile dysfunction, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and Fordyce angiokeratoma) either alone or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

2.  Thereafter, adjudicate the claim of entitlement to an increased (compensable) rating for PTSD.  

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


